731 N.W.2d 770 (2007)
James Peri FERGUSON and Sandra K. Ferguson, Plaintiffs-Appellees,
v.
PIONEER STATE MUTUAL OF MICHIGAN, Defendant-Appellant.
Darrell W. Ferree and Julia C. Ferree, Plaintiffs-Appellees,
v.
Pioneer State Mutual Insurance Company, Defendant-Appellant.
Docket Nos. 132795, 132796. COA Nos. 260876, 261397.
Supreme Court of Michigan.
June 6, 2007.
On order of the Court, the application for leave to appeal the November 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.